UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 27-3270121 (I.R.S. Employer Identification No.) 59 West 100 South 2nd Floor Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No On January 24, 2013, approximately 4,453,039,148 shares of the registrant’s common stock, $0.001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets: March 31, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Operations: Three Months Ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows: Three months Ended March 31, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 30 Item 4. [Reserved] 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 33 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $366,550 and $342,922 respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties Derivative liability Current portion of notes payable Convertible notes payable, net of debt discount of $49,117 and $41,793, respectively Total current liabilities Long-Term Liabilities: Notes payable related party Notes payable Convertible debentures related party, net of debt discount of $76,176 and $79,307, respectively Convertible debentures, net of debt discount of $15,235 and $15,861, respectively Total long-term liabilities Total Liabilities Stockholders’ Deficit: Convertible Supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 5,850,000 and 5,850,000 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively; no liquidation value 5,850 5,850 Convertible preferred series B stock - $0.001 par value, 2,000,000 shares authorized, 618,544 and 630,732 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 618 631 Preferred stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively - - Common stock, $0.001 par value, 10,000,000,000 and 2,500,000,000 shares authorized; 1,009,754,976 and 570,886,764 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 1,009,755 570,887 Additional paid-in capital ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, March 31, Revenue: Services, net of discounts $ $ Product, net of discounts Total revenue Costs and Expenses: Cost of services Cost of product Depreciation General and administrative Total costs and expenses Income (loss) from operations ) Other income (expenses), net: Interest income - Interest expense ) ) Interest expense, related parties ) ) Loss on default of convertible notes payable ) - Loss on derivative fair value adjustment ) - Other income (expense) ) Total other expenses ) ) Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Green Endeavors, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, March 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Debt discount amortization - Stock-based compensation - Loss contingency - Loss on derivative liability fair value adjustment - Changes in operating assets and liabilities: Accounts receivable ) - Inventory ) Prepaid expenses Other assets ) Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchases of property, plant & equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Payments made on notes payable - related party - ) Proceeds from issuance of notes payable - Proceeds from issuance of convertible notes payable - Proceeds from exercising of stock options - Proceeds from issuance of preferred stock - Net cash provided by (used in) financing activities ) Increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Reduction of convertible debt due to conversions $ $
